DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE WHICH GRADUALLY CHANGES DISPLAY DRIVING FREQUENCY TO REDUCE SCREEN ABNORMALITIES.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US PGPub 2022/0019332). 

Regarding claim 7, Ko discloses a display device (fig. 2, display device 160) comprising:
a processor (fig. 2, display driver IC 230);
a display (fig. 2, display 210) including a plurality of pixels ([0055], “According to an embodiment of the disclosure, the generating of the voltage value or current value may be performed, for example, based at least in part on one or more attributes of the pixels (e.g., an array, such as an RGB stripe or a pentile structure, of the pixels, or the size of each subpixel) of the display 210. At least some pixels of the display 210 may be driven”); and
a timing controller configured to temporally control a driving frequency to operate the display ([0062], “the first display update frequency may be an update frequency of a screen to be displayed on the display 210 included in the display device 160 of the electronic device 101”),
wherein the timing controller is configured to:
control a light emission signal based on a preset duty ratio within one frame interval ([0092], “Referring to FIG. 8, the update frequency of the display 210 in the first period 810 is 60 Hz, which is the first display update frequency. The update frequencies of the display 210 in the first frame 821 and the second frame 822 of the fourth period 820 are 56 Hz and 52 Hz, respectively. It will be readily appreciated by one of ordinary skill in the art that in the remaining period 823 except for the first frame 821 and the second frame 822 of the fourth period 820, although some periods are omitted for convenience of illustration, the update frequency of the display 210 will be sequentially changed in the order of 48 Hz, . . . , 8 Hz, and 4 Hz”); and 
when the display displays an image of a first input frequency and then an image of a second input frequency, gradually change a value of a vertical blank interval for each frame interval ([0087], “In the embodiment illustrated in FIGS. 5 and 6, as compared with the embodiment illustrated in FIGS. 3 and 4A to 4C, the update frequency of the screen to be displayed on the display 210 is not directly changed from the first display update frequency to the second display update frequency but is changed from the first display update frequency through the third display update frequency to the second display update frequency. Accordingly, as compared to the embodiment illustrated in FIGS. 3 and 4A to 4C, the user of the electronic device may feel less flickering of the screen”). 

Regarding claim 8, Ko further discloses wherein the processor is configured to convert the image of the first input frequency into the image of a first driving frequency, and convert the image of the second input frequency into an image of a second driving frequency (Ko: [0069], “when a plurality of windows are displayed on the screen of the display 210, the driving signal may be identified according to the type of application corresponding to each window. In other words, when a first window and a second window are displayed on the screen of the display 210, and an execution screen of the first application is displayed on the first window and an execution screen of the second application is displayed on the second window, the driving signal corresponding to the first window may be determined according to the type of the first application, and the driving signal corresponding to the second window may be identified according to the type of the second application. For example, when the first application is an Internet application and the second application is a pen-related application, the driving signal corresponding to the second window may have a higher frequency, e.g., two times higher, than the driving signal corresponding to the first window”).

Regarding claim 9, Ko further discloses wherein the timing controller is configured to change sequentially the value of the vertical blank interval by a constant amount and between a value of a first vertical blank interval set for the first driving frequency and a value of a second vertical blank interval set for the second driving frequency (Ko: [0081], “For example, when the first display update frequency is 60 Hz and the second display update frequency is 1 Hz, the first permutation may be a decreasing permutation, e.g., 30, 20, 12, 10, 6, 5, 3, 2, or 30 and 20, which are at least one of integers that are divisors of 60, which is the first integer corresponding to the first display update frequency, and are greater than 1, which is the second integer corresponding to the second display update frequency”).

Regarding claim 10, Ko further discloses wherein when converting the second input frequency to the second driving frequency, the timing controller is configured to determine the constant amount based on a difference between the second input frequency and the second driving frequency (Ko: [0081], “According to various embodiments of the disclosure, the first permutation may be a decreasing permutation of at least one of integers that are divisors of a first integer corresponding to the first display update frequency and are greater than a second integer that corresponds to the second display update frequency”).

Regarding claim 1, Ko discloses a method for controlling a display device (fig. 5, operation 500), the method comprising:
converting a first input frequency to a first driving frequency ([0080], “when the synchronization signal corresponding to a first display update frequency is received from a DDI (e.g., the display driver IC 230)”);
when the device operates at the first driving frequency, controlling a signal based on a value of a first vertical blank interval set for the first driving frequency regardless of a time point (fig. 5, step 510: first display update frequency);
converting a second input frequency different from the first input frequency into a second driving frequency ([0081], “In operation 520, the touch sensor IC 253 may receive a synchronization signal corresponding to the third display update frequency corresponding to a first permutation from the DDI 230 and, while the synchronization signal corresponding to the third display update frequency is received, may apply the third driving signal to the touch sensor 251”);
when the device operates at the second driving frequency, controlling, at a first time point, the signal based on a value of a third vertical blank interval different from the value of the first vertical blank interval set for the first driving frequency and a value of a second vertical blank interval set for the second driving frequency ([0087], “In the embodiment illustrated in FIGS. 5 and 6, as compared with the embodiment illustrated in FIGS. 3 and 4A to 4C, the update frequency of the screen to be displayed on the display 210 is not directly changed from the first display update frequency to the second display update frequency but is changed from the first display update frequency through the third display update frequency to the second display update frequency. Accordingly, as compared to the embodiment illustrated in FIGS. 3 and 4A to 4C, the user of the electronic device may feel less flickering of the screen.”); and
at a second time point after the first time point, controlling the signal based on the value of the second vertical blank interval set for the second driving frequency (fig. 5, step 530: second display update frequency).

Regarding claim 2, Ko further discloses wherein the method comprises, when the device operates at the first driving frequency and the second driving frequency, controlling a light emission signal based on a preset duty ratio within one frame interval (Ko: [0092], “Referring to FIG. 8, the update frequency of the display 210 in the first period 810 is 60 Hz, which is the first display update frequency. The update frequencies of the display 210 in the first frame 821 and the second frame 822 of the fourth period 820 are 56 Hz and 52 Hz, respectively. It will be readily appreciated by one of ordinary skill in the art that in the remaining period 823 except for the first frame 821 and the second frame 822 of the fourth period 820, although some periods are omitted for convenience of illustration, the update frequency of the display 210 will be sequentially changed in the order of 48 Hz, . . . , 8 Hz, and 4 Hz”).

Regarding claim 3, Ko further discloses wherein controlling the signal based on the value of the third vertical blank interval includes gradually changing the value of the third vertical blank interval (Ko: [0090], “According to various embodiments of the disclosure, the second permutation may be a permutation decreasing at equal intervals of a plurality of integers. For example, when the first display update frequency is 60 Hz, and the second display update frequency is 1 Hz, the second permutation may be a permutation, decreasing at equal intervals, of a plurality of integers that start with the third integer less than 60, which is the first integer corresponding to the first display update frequency, and end with the fourth integer less than the third integer and greater than 1, which is the second integer corresponding to the second display update frequency. In this example, the second permutation may be 58, 56, 54, . . . , 4, and 2 or 56, 52, 48, . . . , 8, and 4”).

Regarding claim 4, Ko further discloses wherein gradually changing the value of the third vertical blank interval includes sequentially changing the value of the third vertical blank interval by a constant amount and between the value of the first vertical blank interval set for the first driving frequency and the value of the second vertical blank interval set for the second driving frequency (Ko: [0081], “According to various embodiments of the disclosure, the first permutation may be a decreasing permutation of at least one of integers that are divisors of a first integer corresponding to the first display update frequency and are greater than a second integer that corresponds to the second display update frequency”).

Claim 5 is a method claim drawn to the device of claim 10 and is therefore interpreted and rejected based on similar reasoning

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Oh et al. (US PGPub 2016/0035297). 

Regarding claim 11, while Ko discloses a first display update frequency of 60 Hz and a second display update frequency of 1Hz ([0067]), it is known in the prior art to use different driving frequencies specifically 100 Hz and 120 Hz. In a similar field of endeavor of display devices Oh discloses wherein the first driving frequency or the second driving frequency is 100 Hz or 120 Hz ([0097], “if the panel is normally driven at 60 Hz, i Hz is selected in between 48 Hz and 60 Hz. However, the frequency range of i Hz is not limited to this range since the frequency range for normal driving may vary up to 120 Hz, instead of 60 Hz”). 
In view of the teachings of Ko and Oh, it would have been obvious to one of ordinary skill in the art to drive the display at a driving frequency of 120 Hz, as taught by Oh, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
The combination of Ko and Oh discloses the claimed invention except for the first driving frequency or the second driving frequency is 100 Hz.
It would have been obvious to one having ordinary skill in the art to drive the display at a driving frequency of 100 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 12, while Ko discloses a plurality of pixels in a display device, Ko is silent as the what is used to form those pixels, however it is known in the prior art to use LEDs or OLEDs in pixels. In a similar field of endeavor of display devices, Oh discloses wherein each of the plurality of pixels includes a light emitting diode or an organic light emitting diode ([0005], organic light emitting displays). 
	In view of the teachings of Ko and Oh, it would have been obvious to modify the display pixels of Ko to include using OLEDs as taught by Oh, for the purpose of substituting known types of display devices to achieve expected and intended results as a matter of design choice. 
	
Claim 6 is a method claim drawn to the device of claim 11 and is therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US PGPub 2020/0349893) discloses “Each of the first flicker lookup table 221 and the second flicker lookup table 222 may store respective flicker values FLICKER VALUE corresponding to grayscales GRAYSCALE of the input image data IMG driven at different first driving frequencies and a second driving frequency 2ND DF changed according to the flicker value” ([0064]).
Lin (US PGPub 2020/0302893) discloses a first frame rate and a second frame rate (fig. 3). 
Park et al. (US PGPub 2020/0211471) discloses an operation of a data signal generator included in the driving controller of FIG. 4 (fig. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693